Exhibit 10.1
LEASE AGREEMENT
LANDLORD and TENANT agree to lease the premises for the term, at the rent stated
herein, and subject to the following terms and conditions (“LANDLORD” and
“TENANT” include all landlords and all tenants under this Lease):

     
 
  DATE OF LEASE:       January 9, 2008
 
   
LANDLORD:
  1101 ASSOCIATES, LP
c/o:
  Needleman Management Company, Inc.
 
  1060 North Kings Highway; Suite 250
 
  Cherry Hill, NJ 08034
 
   
TENANT:
  TRM CORPORATION
 
  1521 Locust Street, Suite 200
 
  Philadelphia, PA 19102
 
   
BUILDING:
  1101 North Kings Highway; Cherry Hill, NJ; 08034
LEASED PREMISES:
  SUITE: G100       SIZE: 3000 SF

             
TERM: Thirty-eight (38) months
  SECURITY DEPOSIT:   $ 3750  
Proposed commencement: 03/01/2008
  % OF BUILDING:     07.00  
Proposed termination: 04/30/2011
  BASE YEAR:     2008  

RENT FOR THE TERM IS:       $141,756.00
     Rent is payable in advance on the first day of each month as follows:

      03/01/2008-04/30/2008:   No rent due 05/01/2008-04/30/2009:  
$45,000/year; $3750/month 05/01/2009-04/30/2010:   $47,256/year; $3938/month
05/01/2010-04/30/2011:   $49,500/year; $4125/month

JANITORIAL SERVICES ARE INCLUDED IN BASE RENT.
UTILITY USE CHARGES ARE INCLUDED IN BASE RENT.
SEE SECTION 32 FOR OPTION TERMS.

     
PLEASE MAKE CHECKS PAYABLE TO:
  1101 ASSOCIATES, LP
FORWARD TO:
  Needleman Management Company, Inc.
 
  1060 North Kings Highway; Suite 250
 
  Cherry Hill, NJ 08034

             
LIABILITY INSURANCE:
  Minimum amount for each person injured:   $ 1,000,000  
 
  Minimum amount for any accident:   $ 1,000,000  
 
  Minimum amount for property damage:   $ 1,000,000  

 



--------------------------------------------------------------------------------



 



     
BROKER:
  Landlord and Tenant recognize MARKEIM-CHALMERS, INC. as the Broker who brought
about this Lease.  
USE OF RENTAL SPACE:
  Business office with ancillary use.

1. ADDITIONAL RENT. As additional rent, Tenant to pay pro rata share (07.00%) of
increases over the Base Year (2008) of real estate and related taxes, and the
aggregate cost of maintaining and operating the Building and its common areas.
Costs of operating and maintaining the Building will include by way of example
rather than limitation, costs of snow and ice removal; maintenance of elevator
and elevator equipment if applicable, and parking lot and lighting equipment;
cleaning and trash removal; repair and maintenance of storm and sewer system;
electricity used in common areas, where applicable; repainting and maintenance
of signs and light standards; exterior painting, landscaping, materials and
services; management fees; and, insurance (general liability, loss of rent, fire
and additional hazard insurance, and other insurance as Landlord deems
necessary) which benefit all tenants in the Building. Notwithstanding the
foregoing, costs of maintaining and operating the Building will exclude capital
improvements, leasing improvements, and tenant improvement work. The first
billing for any of these escalation costs will be presented for payment in early
2010 and will be calculated by taking 2009 expenses in excess of the 2008 Base
Year Expenses. Sums billed under this paragraph will be due and payable by
Tenant within 20 days after receipt of bills from Landlord for the first
occurring year, and are to be paid monthly (estimated amount) for subsequent
years. The building is approximately 95% occupied. To the best of Landlord’s
knowledge no significant tenant plans to vacate the Building in 2008.
In addition to the initial billing, Tenant will begin paying 1/12 of this amount
toward the 2009 estimated escalation billing. This amount will then be adjusted
annually based upon an actual accounting of the completed year’s experience.
All sums or some or any of them, may become due by reason of the failure of
Tenant to comply with the terms and conditions of this Lease, and all damages,
costs and expenses Landlord may suffer or incur by reason of any default by
Tenant, and any damages to the demised premises caused by any act or omission of
Tenant, will be payable within fifteen (15) days after receipt of bills from
Landlord.
2. LATE CHARGE. If the Minimum Rent or any Additional Rent is not paid within
ten (10) days from the date same is due, Landlord, at its option, may charge a
late fee of five percent (5%) of the amount due.
3. INSURANCE. Tenant will obtain and keep in effect throughout the Term,
insurance policy or policies, issued by any insurance carrier reasonably
satisfactory to Landlord, providing general comprehensive public liability
insurance against claims for personal injury (including death) and property
damage in amounts as stated on Page 1 of this Lease. Said policy shall name
Landlord as an

 



--------------------------------------------------------------------------------



 



Additional Insured. Tenant must provide Landlord current evidence of insurance
upon execution of this Lease, and within fifteen (15) days of the expiration
date of the then current policy.
4. WAIVER OF SUBROGATION. Each party hereto waives any cause of action it might
have against the other party on account of any loss or damage insured against
under any insurance policy including without limitation liability insurance
policies (to the extent such loss or damage is recoverable under such insurance
policy) that covers the Building, the Leased Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements or business, and which names
Landlord or Tenant, as the case may be, as a party insured. All insurance
policies maintained by Landlord or Tenant will, at such parties cost and
expenses, if any, contain provisions, waiving the carrier’s rights of recovery
under subrogation or otherwise against the other party.
5. BUILDING SERVICES; MAINTENANCE.
(A) Landlord will provide, within professional standards on each item, the
following services and facilities:
(1) Cleaning and maintenance of common areas in the building;
(2) Water and sewer service;
(3) Janitorial service (five business days per week)
(4) Tenant has control of both HVAC units that service the Premises via
thermostats therein. Landlord is responsible for maintaining the HVAC units and
thermostats. Tenant may set the thermostat at a selected temperature. The
temperature within the Premises is presumed acceptable at no less than 68º and
no more than 78º dependent on the season and time of day.
(5) Landlord will undertake, at its sole cost and expense, any and all repairs
necessary to maintain the heating, plumbing, air conditioning and electrical
systems, as well as windows, floors (excluding carpeting) and all other
structural items which constitute a part of the Building and Leased Premises and
are installed or furnished by Landlord; provided, however, Landlord will not be
obligated to undertake any of such repairs until the expiration of a reasonable
period of time following notice from Tenant that such repair is needed, which,
in no event shall be longer than 10 calendar days except with respect to HVAC or
water and sewer services which shall be addressed within 24 hours, and Landlord
will use best efforts to resume service thereafter. In no event will Landlord be
obligated under this subparagraph to pay for the repair to correct any damage
caused by any act, omission or negligence of Tenant or its employees, agents,
invitees, licensees, subtenants, or contractors; however Landlord agrees to take
responsibility for appropriate repairs..

(B)   Landlord does not warrant the services and facilities provided for in
subparagraph (A) above will be free from slowdown, interruption or stoppage
pursuant to voluntary agreement by and between Landlord and governmental bodies
and regulatory agencies, or caused by the maintenance, repair, substitution,
renewal, replacement or improvements of any of the equipment, involved in the
furnishing of any such services or facilities, or caused by changes of services,
alterations, strikes, lockouts, labor controversies, fuel shortages, accidents,
acts

 



--------------------------------------------------------------------------------



 



    of God or the elements or any other cause beyond the reasonable control of
Landlord; and specifically, no such slowdown, interruption or stoppage will
cause any abatement of Rent or Additional Rent payable hereunder or in any
manner or for any purpose relieves Tenant from any of its obligations hereunder,
except if such slowdown or interruption extends beyond ten (10) consecutive
business days, and in no event will Landlord be liable for damage to persons or
property or be in default hereunder as a result of such slowdown, interruption
or stoppage. Landlord agrees to use reasonable diligence to resume the affected
service upon any cessation of such slowdowns, interruption or stoppage.

(C)   Except to the extent Landlord is obligated to undertake repairs as
provided hereinabove, Tenant will keep the Leased Premises and the fixtures
contained therein in good, neat and orderly condition, reasonable wear and tear
excepted.

(D)   Landlord will not be liable by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations,
additions or improvements to the Leased Premises or the Building or to any
appurtenances or equipment therein. It being understood, though, Landlord will
cooperate with Tenant and interfere as little as reasonably practicable with the
conduct of Tenant’s business. There will be no abatement of Rent because of such
repairs, alterations, additions or improvements, until after the completion of
fourteen (14) business days from the original problem.

6. ALTERATIONS AFTER COMMENCEMENT OF LEASE. Tenant will not make or permit to be
made any alterations, improvements or additions to the Leased Premises without,
on each occasion, first presenting to Landlord plans and specifications therefor
and obtaining Landlord’s prior written consent thereto, which consent will not
be unreasonably withheld. If Landlord will consent to such proposed alterations,
improvements and additions, Tenant will make the proposed alterations,
improvements and additions at Tenant’s sole cost and expense; provided, however:
(i) all such alterations will be performed in a good and workmanlike manner, in
accordance with all applicable laws, ordinances, codes, rules and regulations,
including but not limited to the ADA Code; (ii) such alterations, improvements,
and additions will not impair the structural integrity of the Building or any
other improvements or reduce the value of the Leased Premises; (iii) Tenant will
take or cause to be taken all steps as required or permitted by law in order to
avoid the impositions of any mechanic’s, laborer’s or materialman’s lien(s) upon
the Leased Premises or Building; and, (iv) the occupants of the Building and of
any adjoining real estate owned by Landlord will not be disturbed in any respect
with their use and occupancy by reason thereof. All alterations, improvements
and additions to the Leased Premises which are constructed, installed or
otherwise made by Tenant will be the property of Tenant until the expiration or
sooner termination of this Lease, at which time all such alterations,
improvements and additions will remain on the Leased Premises and become the
property of Landlord without payment therefor by Landlord, unless prior to the
termination of this Lease, Landlord will give notice to Tenant to remove the
same; in which event Tenant will remove such alterations, improvements and
additions, and repair and restore any damage to the Leased Premises caused by
the installation and removal thereof.

 



--------------------------------------------------------------------------------



 



7. COMPLIANCE WITH LAWS; PERMITTED ACTIVITIES. Tenant, at its sole cost and
expense, will comply with all laws, ordinances and regulations of federal, state
and local authorities and with any direction of any public officer(s), which
will impose any violation, order or duty upon Tenant with respect to the Leased
Premises or the use and occupancy thereof, including, but not limited to,
obtaining any and all licenses and permits required for the conduct of its
business within the terms and conditions of this Lease.
Tenant will not do or permit anything to be done in or about the Leased Premises
nor bring or keep anything therein which will in any way increase the existing
rate of fire or other insurance policy covering the Leased Premises or any part
thereof. In the event of any such increase of an existing rate of insurance, or
cancellation of any insurance policy, Tenant will bear the full cost of said
increase upon presentation by Landlord.
8. LANDLORD’S RIGHT TO ENTRY. Landlord and persons authorized by Landlord may
enter the Leased Premises at all reasonable times for the purpose of making such
inspections, repairs, alterations to adjoining space, appraisals as Landlord may
require or for other reasonable purposes including, but not limited to,
exhibiting Leased Premises to prospective purchasers, tenants and/or mortgagees
and enforcement of Landlord’s rights under Lease. Landlord will not be liable
for inconvenience to, or disturbance of Tenant by reason of any such entry.
Notwithstanding the foregoing, Landlord will use reasonable efforts, during such
entry to not unreasonably interfere with Tenant’s use of the Leased Premises,
and will provide Tenant with advance notice except in the event of an emergency.
9. DAMAGE BY FIRE OR OTHER CASUALTY. In the event of any damage or loss to the
Leased Premises by reason of fire or other casualty, Tenant will give immediate
notice thereof to Landlord. If the Leased Premises are partially damaged or
destroyed by fire or other casualty, Landlord will notify Tenant within thirty
(30) days after the fire or casualty, whether or not the Leased Premises can be
restored within one hundred twenty (120) days from such notice. In the
Landlord’s sole judgment, if the Leased Premises can be restored within one
hundred twenty (120) days, Landlord will restore the same at Landlord’s expense
and will use its best efforts to complete restoration within said time period.
In the event the damage cannot be restored within one hundred twenty (120) days,
either party, by written notice to the other within five (5) days after receipt
of such notice, to be effective thirty (30) days after receipt of such notice,
may terminate this Lease and all obligations hereunder. Notwithstanding the
foregoing, in no event will Landlord be obligated to expend for any repairs or
restoration an amount in excess of the insurance proceeds recovered by Landlord
on account of such damage or destruction.

In the event of repair or restoration as herein provided, Minimum Rent and
Additional Rent will be abated equitably, in a manner proportionate with the
degree in which Tenant’s use of the Leased Premises is impaired commencing the
date of destruction and continuing during the period of restoration. Tenant will
continue operation of its business in the Leased Premises during any such period
to the extent commercially practicable and the obligation of Tenant hereunder to
pay all other charges set forth herein will remain in full force and effect.
Tenant will not be entitled to actual or

 



--------------------------------------------------------------------------------



 



consequential damages or other compensation or damages from Landlord for loss of
use of the whole or any part of the Leased Premises, or the Building which forms
a part of the Leased Premises, Tenant’s personal property or any inconvenience
or annoyance occasioned by such damage or reconstruction. Notwithstanding the
foregoing to the contrary, if any such fire or other casualty is as a result of
the negligence or willful acts of Tenant, Tenant will not have the right to
terminate this Lease as aforesaid, and Tenant will, at Tenant’s sole cost and
expense, promptly repair and restore the Leased Premises, and any portion of the
Building so damaged as a result of Tenant’s conduct.
10. INDEMNIFICATION. Tenant will defend, indemnify and hold Landlord harmless
from and against any and all loss, cost, liabilities, penalties, damages,
expenses (including reasonable attorneys’ fees) and judgments, which may be
imposed upon, incurred by, or asserted against Landlord by reason of any
violation by Tenant of the provisions of this Lease, or any injury to persons or
property of any nature and however caused, arising out of the use, occupancy and
control of the Leased Premises at any time during the Term of this Lease or any
extension thereof, unless caused by the willful act or gross negligence of
Landlord.
Landlord will defend, indemnify and hold Tenant harmless from and against any
and all loss, cost, liabilities, penalties, damages, expenses (including
reasonable attorneys’ fees) and judgments, which may be imposed upon, incurred
by, or asserted against Tenant by reason of any violation by Landlord of the
provisions of this Lease, or any injury to persons or property of any nature and
however caused, arising out of the use, occupancy and control of the Leased
Premises at any time during the Term of this Lease or any extension thereof,
unless caused by the willful act or gross negligence of Tenant.
11. CONDEMNATION. If more than twenty-five percent (25%) of the floor area of
the Leased Premises is taken or condemned for a public or quasi-public use (a
sale in lieu of condemnation to be deemed a taking or condemnation for purposes
of this Lease), this Lease will, at either party’s option, upon written notice
to the other within fifteen (15) days of the date of such taking or
condemnation, terminate as of the date the right of possession in the Leased
Premises or portion thereof terminates. The Minimum Rent and Additional Rent
herein reserved will be apportioned and paid in full by Tenant to Landlord to
that date and all Minimum Rent and Additional Rent prepaid for periods beyond
that date will forthwith be repaid by Landlord to Tenant and neither party will
thereafter have any liability hereunder.
If less than twenty-five percent (25%) of the floor area of the Leased Premises
is taken, or if neither Landlord nor Tenant has elected to terminate this Lease
pursuant to the above paragraph, Minimum Rent and Additional Rent will be
equitably reduced in proportion to the area of the Leased Premises which has
been take for the balance of the Term.
If all or part of the Leased Premises are taken or condemned, Landlord will be
entitled to all compensation awarded upon such condemnation or taking, and
Tenant will have no claim thereto,

 



--------------------------------------------------------------------------------



 



and Tenant hereby expressly waives, relinquishes and releases to Landlord any
claim for damages or other compensation to which Tenant might otherwise be
entitled because of any such taking or limitation of the leasehold estate hereby
created, and irrevocably assigns and transfers to Landlord any right to
compensation or damages to which Tenant may be entitled by reason of the
condemnation of all or a part of the Leased Premises, or the leasehold estate.
Notwithstanding the foregoing, Tenant will have the right to make a claim for
removal and moving expenses and business dislocation damages which may be
separately payable to tenants in general under New Jersey law, provided such
payment does not reduce the award otherwise payable to Landlord.
12. MECHANICS LIENS. Tenant will promptly pay all contractors and material men
for work ordered by Tenant or performed for Tenant’s account, so as to minimize
the possibility of a lien attaching to the Leased Premises. In the event of any
such lien is created or filed, Tenant will bond against or discharge the same
within ten (10) days after written request by Landlord. Nothing herein contained
will be construed as a consent on the part of the Landlord to subject the fee or
the estate of Landlord to liability under the Mechanics Lien Law of New Jersey
for work ordered other than by Landlord, it being expressly understood that
Landlord has not consented to any such work and Landlord’s estate will not be
subject to such liability.
13. LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS. If Tenant will any time fail
to pay any charge or imposition or perform any other act on its part to be
perf`ormed, then Landlord, after ten (10) days’ written notice to Tenant and
without waiving or releasing Tenant from any obligations hereunder, may pay such
charge or sum of money or make any other payment or perform any other act on
Tenant’s part to be made or performed, and may enter upon the Leased Premises
for any such purpose, and take all such action thereon as may be necessary
therefor. All sums so paid by Landlord and all costs and expenses incurred by
Landlord in connection with the performance of any such act, together with
interest thereon at a rate which is one percent (1%) per annum higher than “New
York Prime” as announced from time to time in the Wall Street Journal or similar
publication, from the respective dates of Landlord’s making of each such payment
or incurring of each such cost and expense, will constitute Additional Rent
payable by Tenant thereof or otherwise as in the case of default in the payment
of Minimum Rent or Additional Rent reserved in this Lease.
14. SUBORDINATION; RIGHTS OF MORTGAGEE. This Lease will be subject and
subordinate at all times to the lien of any mortgages and/or ground leases now
or hereafter placed upon the Leased Premises or Building which forms a part of
the Leased Premises, without the necessity of any further instrument or act on
the part of Tenant to effectuate such subordination. Tenant agrees to execute
and deliver, upon demand, such further instrument or instruments evidencing such
subordination of this Lease to the lien of any such mortgage and/or ground lease
and such further instrument or instruments of attornment as will be desired by
any mortgagee or proposed mortgagee or by any other person.

 



--------------------------------------------------------------------------------



 



15. TENANT’S CERTIFICATE. Tenant agrees at any time and from time-to-time,
within five (5) days after Landlord’s written request, to execute, acknowledge
and deliver to Landlord a written instrument in recordable form certifying the
Lease is unmodified and in full force and effect (or if there have been
modifications, it is in full force and effect as modified and stating the
modifications); the dates to which Minimum Rent, Additional Rent, or other
charges have been paid in advance, if any; whether or not, to the best knowledge
of the signer of such certificate, Landlord is in default in the performance of
any covenant, agreement or condition contained in the Lease and, if so,
specifying each such default of which the signer may have knowledge; and such
other information as Landlord may request. It is intended that any such
certification and statement delivered pursuant to this Paragraph 15 may be
relied upon by any prospective purchaser or any mortgagee of the Leased Premises
or Building or any part thereof or interest thereon or any assignee of
Landlord’s interest in this Lease.
16. DEFAULT BY TENANT. Landlord will provide Tenant advance written notice in
the event of any default. Tenant will have ten (10) days to cure in the event of
a monetary default, and thirty (30) days to cure in the event of a non-monetary
default. Any one or more of the following will constitute a default by Tenant
hereunder, if Tenant during the original Term of this Lease, or any renewal or
extension thereof:

(A)   Does not pay in full within ten (10) days after notice is given of all
Minimum Rent, Additional Rent, expenses and charges under this Lease; or,

(B)   Violates, fails to perform, or otherwise breaches any term, covenant or
condition of this Lease and same is not cured after notice thereof; or,

(C)   Permits leasehold estate or any property of Tenant to be exposed for sale
or judgment or execution process by sheriff, marshal, or constable; or,

(D)   Becomes insolvent, makes an assignment for the benefit of creditors, is
adjudicated, files a bill in equity, otherwise initiates proceedings for the
appointment of a receiver of its assets, files a voluntary petition under the
provisions of the United States Bankruptcy Court or under the insolvency laws of
any state, which involuntary petition is not discharged within sixty (60) days
of filing. In such instances, Landlord may immediately have the rights set forth
in Section 17 below, without any further notice; or,

(E)   Records or attempts to record this Lease in any office of public
recording; or,   (F)   Assigns or sublets this Lease, except as permitted
herein; or,   (G)   Fails to move into or take possession of the Leased Premises
upon commencement of the Term and does not pay rent.

17. REMEDIES OF LANDLORD. This Lease and term of the estate hereby granted are
subject to the conditional limitation that in the event of a default by Tenant,
at the sole option of Landlord, Landlord may in addition to all other rights and
remedies available to it by law or equity or by any other provision of this
Lease, at any time pursue once or more often any or all of the following
remedies:

(A)   Acceleration of Rent: Minimum Rent for the entire balance of the Term
hereof and any Additional Rent, expenses and charges payable under the Lease,
together with all costs and

 



--------------------------------------------------------------------------------



 



    expenses, will become immediately due and payable as if by the terms and
provisions of this Lease said balance of Minimum Rent, Additional Rent and other
expense and charges and every part thereof were on that date payable in advance;
and,

(B)   Termination: Whether or not Landlord has accelerated Minimum Rent and
Additional Rent, this Lease and the Term hereby created will, at the sole option
of Landlord and without waiver of any other rights of Landlord contained herein,
terminate and become absolutely void without any right on the part of Tenant to
save the forfeiture by payment of any sum due or by the performance of any
provisions of this Lease. Tenant will thereupon quit and surrender possession of
the Leased Premises to Landlord in the condition required herein and Tenant will
remain liable to Landlord as herein required; and,

(C)   Suit for Possession/Reletting of Leased Premises: In any case in which
this Lease will have been terminated, or in any case in which Landlord will have
elected to accelerate the Minimum Rent and/or Additional Rent and any portion of
such sums will remain unpaid, Landlord may, without further notice, enter upon
and repossess the Leased Premises, by due process of law, by summary
proceedings, ejectment or otherwise, and may dispossess Tenant and remove Tenant
and all other persons and property from the Leased Premises and may have, hold
and enjoy the Leased Premises and rents and profits therefrom. Landlord may, in
its own name, as agent for Tenant, if this Lease has not been terminated, or in
its own behalf, if this Lease has been terminated, relet the Leased Premises, or
any part thereof, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the Term) and on
such terms (which may include concessions or free Minimum Rent) as Landlord in
its sole discretion and good faith may determine. In with any such reletting,
Landlord may cause the Leased Premises to be decorated, altered, divided,
consolidated with other space or otherwise changed or prepared for reletting. No
reletting will be deemed a surrender or acceptance of the Leased Premises.

(D)   Measure of Damages: Tenant will, with respect to all periods of time up to
and including the expiration of the Term (or what would have been the expiration
date in the absence of default or breach) remain liable to Landlord as follows:

  (1)   In the event of termination of this Lease on account of Tenant’s default
or breach, Tenant will remain liable to Landlord as agreed for liquidated
damages (and not as a penalty) an amount equal to the Minimum Rent, Additional
Rent and other charges payable under this Lease by Tenant as if this Lease were
still in effect, less the net proceeds of any reletting actually collected,
after deducting all costs incident thereto (including, without limitation, all
repossession costs, brokerage and management commissions, operating and legal
expenses and fees, alteration costs and expenses of preparation for reletting),
and to the extent such liquidated damages will not have been recovered by
Landlord by virtue of payment by Tenant of any accelerated Minimum Rent and/or
Additional Rent (but without prejudice to the right of Landlord to demand and
receive such Minimum Rent and/or Additional Rent), such liquidated damages will
be payable to Landlord monthly upon presentation to Tenant of a bill for the
amount due.

 



--------------------------------------------------------------------------------



 



  (2)   In the event and so long as this Lease will not have been terminated
after default or breach by Tenant, Minimum Rent, Additional Rent and all other
charges payable under this Lease will be reduced by the net proceeds of any
reletting by Landlord (after deducting all costs incident thereto as above set
forth) and by any portion of the accelerated Minimum Rent, Additional Rent and
other charges paid by Tenant to Landlord, and any amount due to Landlord will be
payable monthly upon presentation to Tenant of a bill for the amount due.

(E)   Responsibility to Relet: Landlord agrees to use best efforts to relet the
Leased Premises and to mitigate any losses. However, Landlord will in no event
be responsible or liable for any failure to relet the Leased Premises, or any
part thereof, or for any failure to collect any Minimum Rent, Additional Rent or
other sum due upon a reletting.

(F)   Remedies Cumulative: All of the remedies herein given to Landlord and all
rights and remedies given to Landlord by law and equity will be cumulative and
concurrent. It is understood and agreed that termination of this Lease or the
taking or recovering of the Leased Premises will not deprive Landlord of any of
Landlord’s remedies or actions against Tenant for Minimum Rent and Additional
Rent due at the time or which, under terms hereof, would in the future become
due as if there had been no termination, nor will the bringing of any action for
Minimum Rent, Additional Rent, or other charges, or breach of covenant, or
resorting to any other remedy herein provided the recovery of Minimum Rent or
Additional Rent be construed as a waiver of the right to obtain possession of
the Leased Premises.

18. DEFAULT BY LANDLORD. In the event of any failure by Landlord to perform any
material term, condition, covenant or obligation of this Lease, which failure is
not cured within thirty (30) days after Landlord receives written notice of such
failure from Tenant (provided, however, that if such failure is of such a nature
that it cannot, using reasonable diligence, be cured with said period, such
failure shall not constitute a default of this Lease by Landlord if Landlord
diligently and continuously pursues the same to completion thereafter), Tenant,
in addition to all other rights and remedies to which Tenant may be entitled
under this Lease, at law or in equity, shall have the right to terminate this
Lease, effective upon the delivery of notice thereof to Landlord in which event
Tenant shall have no further liabilities or obligations hereunder.
19. LIMITED LIABILITY OF LANDLORD. Tenant agrees the obligations of Landlord
under and with respect to this Lease do not constitute personal obligations of
Landlord, or any of its principals, and shall not create or involve any claim
against, or personal liability on the part of any of them, and Tenant shall look
solely to Landlord’s interest in the Leased Premises for satisfaction of any
liability of Landlord in respect to this Lease.
20. SECURITY DEPOSIT. Tenant will pay Landlord a sum as indicated on the first
page of Lease as collateral security for payment of Minimum Rent and Additional
Rent and for the faithful performance by Tenant of all other terms, covenants
and conditions of this Lease. The amount of said deposit (less such portion
thereof as Landlord will have retained to make good any default by Tenant with
respect to any of Tenant’s aforesaid obligations) will be repaid to Tenant,
without,

 



--------------------------------------------------------------------------------



 



interest, within sixty (60) days after Tenant provides landlord with written
request to return said Security Deposit and Landlord has inspected the Leased
premises after Tenant has vacated same; provided, however, Tenant will have made
all such payments and performed all such terms, covenants and conditions of this
Lease. Upon any default by Tenant hereunder, all or part of said deposit may, at
any time and in Landlord’s sole discretion and without prejudice to any rights
Landlord has hereunder, be applied on account of such default, and thereafter
Tenant will restore the resulting deficiency in said deposit within ten
(10) days notice of Landlord’s application. Tenant’s failure to restore said
deficiency will constitute a default hereunder. In the event of any sale or
transfer of Landlord’s interest in the Building, Landlord will have the right to
transfer the security deposit to the purchaser or transferee and upon such
transfer Tenant will look only to the new landlord for the return of the
security deposit and Landlord will thereupon be released from all liability for
the return of the security deposit.
21. ASSIGNMENT OR SUBLEASE BY TENANT. Tenant will not assign this Lease or
sublease all or any part of the Leased Premises without Landlord’s prior written
consent, excluding affiliates of the Tenant, which will not be unreasonably
withheld, it being understood and agreed however it will not be unreasonable for
Landlord to withhold its consent if the reputation, financial responsibility, or
business of a proposed assignee or subtenant is unsatisfactory to Landlord. One
half of any sum received by Tenant as a result of such subletting or assignment
which exceeds the total sums Tenant is obligated to pay Landlord under this
Lease will be payable to Landlord as additional rent. The consent by Landlord to
sublet or assignment will not constitute consent to any further sublease or
assignment. Any sublessee or assignee must agree to be bound by all of the terms
and provisions of this Lease. In addition, any permitted assignment or
subleasing will not relieve Tenant from its liability under the terms and
conditions of this Lease. Tenant will give Landlord a copy of the sublease, both
prior to, and upon execution thereof.
22. SUCCESSORS. All rights and liabilities herein given to or imposed upon the
respective parties will extend to and be binding upon their heirs, legal
representatives, successors and assigns, if permitted under Section 21, except
as otherwise provided
23. WAIVER. Failure of Landlord to insist upon strict performance of any of the
covenants or conditions of this Lease or to exercise any option herein conferred
in any one or more instances will not be construed as a waiver or relinquishment
for the future of any such covenants, conditions or options but the same will be
and remain in full force and effect.
24. ENTIRE AGREEMENT. This Lease sets forth all terms, covenants and conditions
between Landlord and Tenant concerning the Leased Premises and there are no
terms, covenants and conditions, either oral or written, between the parties
other than herein set forth. Except as otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease will be binding upon
Landlord or Tenant unless reduced to writing and signed by them.

 



--------------------------------------------------------------------------------



 



25. LANDLORD’S COVENANT OF QUIET ENJOYMENT. Landlord covenants and agrees that,
upon Tenant’s payment of Minimum Rent and any Additional Rent and observing and
performing all of the terms, covenants and conditions on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Leased
Premises for the Term of this Lease, without hindrance or molestation by anyone
claiming by or though Landlord; subject, nevertheless to the terms, covenants
and conditions of this Lease.
26. NO RECORDATION. Tenant will not record or attempt to record this Lease or
any memorandum thereof in any office of public recording.
27. ENVIRONMENTAL CONCERNS. Other than normal office storage, Tenant will not
store, handle, spill or discharge any hazardous or toxic substances or wastes
at, on or about the Leased Premises or the Building, and will indemnify, defend
and save harmless the Landlord from all fines, suits, procedures, claims,
actions, damages and liability of any kind (including attorneys’ fees) arising
out of or in any way connected with the storage or handling by the Tenant of, or
any spills or discharges by the Tenant of, hazardous or toxic substances or
wastes at, on or about the Leased Premises or the Building during the term of
this Lease. Landlord is responsible for any preexisting conditions within the
Building, and, to the best of Landlord’s knowledge, assures Tenant there are no
known hazardous materials, including asbestos, within the Building.
Tenant’s obligations and liabilities under this paragraph will survive the term
of this Lease, and will continue so long as Landlord may remain responsible for
any spills or discharges of hazardous substances or wastes at the Leased
Premises which occur during the term of this Lease. Tenant’s failure to abide by
the terms of this paragraph will be restrainable by injunction.
28. SIGNS. Landlord will obtain all door and directory signs for Tenant after
Tenant has indicated in writing to Landlord how each sign should read. Landlord
will bill Tenant for all signage Tenant so desires once it has been received and
installed. All signs will conform to all applicable municipal ordinances and
regulations. Should Tenant request further signage over and above the customary
signage at said location, Landlord agrees to assist Tenant with any applications
of any municipal filings, etc., to be born by Tenant herein. Tenant will install
no sign without prior approval of Landlord herein.
29. HOLDOVER. In the event Tenant will give notice, as stipulated above, of its
intention to vacate the Leased Premises at the end of the present term or any
renewal or extension thereof, and will fail or refuse so to vacate the same on
the date designated by such notice, Landlord, at its option, may treat Tenant as
a holdover tenant, in which event Tenant will pay Landlord: (i) as agreed
liquidation damages (and not as a penalty) for such wrongful retention, an
amount equal to twice the Minimum Rent and twice the Additional Rent then in
effect for the time Tenant thus remains in possession, and (ii) all other
damages, costs and expenses sustained by Landlord by reason of Tenant’s wrongful
retention. If Tenant remains in possession with the consent of Landlord all the

 



--------------------------------------------------------------------------------



 



terms and conditions of this Lease will continue thereafter with full force
precisely as if such notice had not been given and Minimum Rent will be adjusted
as set forth in this Section.
30. UTILITIES & SERVICES. Landlord herein will be solely responsible for payment
of all utilities used within the Leased Premises and will make all arrangements
for activating same.
31. TENANT IMPROVEMENTS. At no additional expense to Tenant, Landlord will paint
interior walls (color and quality to be approved by Tenant), install building
standard carpet (color will be selected by Tenant), remove current wall between
reception and balance of office, repair/replace lamps and/or ballasts so all
light fixtures are working properly, replace stained/damaged ceiling tiles and
present Tenant with a clean, functioning business office.
32. OPTION TO RENEW. Provided Tenant is not in default under any of the terms,
covenants, provisions, agreements and conditions of this Lease effective the
termination date of the current Lease Term, Tenant will have the right to renew
the Term for one (1) additional period of three (3) years (the “Renewal Term”),
on all of the same conditions as are in force immediately prior to the
expiration of the Term, except that the Minimum Rent payable during the Renewal
Term will be:

     
05/01/2011-04/30/2012:
  $51,756 per year; $4313 per month
05/01/2012-04/30/2013:
  $54,000 per year; $4500 per month
05/01/2013-04/30/2014:
  $56,256 per year; $4688 per month

Tenant must provide Landlord written notice ninety (90) days in advance of the
termination date of the current Lease Term if Tenant’s intent is NOT to exercise
the Option to Renew. Tenant understands and agrees that time, whenever mentioned
is of the essence.
33. NO SMOKING POLICY. The Building referenced within this Lease Agreement is a
smoke free building. Smoking is only permitted in designated areas outside the
Building. Smokers are responsible for placing related trash and debris in the
receptacles provided. Smoking is not permitted within the Leased Premises.
34. RULES AND REGULATIONS. See Exhibit 1 attached hereto
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

                  LANDLORD: 1101 ASSOCIATES, LP       TENANT: TRM CORPORATION
 
               
BY:
  /s/ Howard E. Needleman       BY:   /s/ Richard Stern
 
               
 
  Howard E. Needleman, GP           Richard Stern, President & CEO

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
RULES AND REGULATIONS
1. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, any persons occupying, using, or
entering the Building, or any equipment, finishes, or contents of the Building,
and Tenant will comply with Landlord’s reasonable requirements relative to such
systems and procedures.
2. The sidewalks, halls, passages, exits entrances, elevators, and stairways of
the Building will not be obstructed by any tenants or used by any of them for
any purpose other than for ingress to and egress from their respective Premises.
The halls, passages, exits, entrances elevators, and stairways are not for the
general public, and Landlord will in all cases retain the right to control and
prevent access to such halls, passages, exits entrances, elevators, and
stairways of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation, and interests of the Building
and its tenants, provided that nothing contained in these rules and regulations
will be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal activities. No tenant and no employee or invitee of any
tenant will go upon the roof of the Building except such roof or portion of such
roof as may be contiguous to the Premises of a particular tenant and may be
designated in writing by Landlord as a roof deck or roof garden area. No tenant
will be permitted to place or install any object (including without limitation
radio and television antennas, loudspeakers, sound amplifiers, microwave dishes,
solar devices, or similar devices) on the exterior of the Building or on the
roof of the Building.
3. No sign, placard, picture, name, advertisement, or written notice visible
from the exterior of Tenant’s Premises will be inscribed, painted, affixed, or
otherwise displayed by Tenant on any part of the Building or the Premises
without the prior written consent of Landlord. Landlord will adopt and furnish
to Tenant general guidelines relating to signs inside the Building on the office
floors (see Lease Agreement). Tenant agrees to conform to such guidelines. All
approved signs or lettering on doors will be printed, painted, affixed, or
inscribed at the expense of the Tenant by a person approved by Landlord. Other
than draperies expressly permitted by Landlord and building standard window
treatments, material visible from outside the Building will not be permitted. In
the event of the violation of this rule by Tenant, Landlord may remove the
violating items without any liability, and may charge the expense incurred by
such removal to the tenant or tenants violating this rule.
4. No cooking will be done or permitted by any tenant on the Premises, except in
areas of the Premises which are specially constructed for cooking and except
that use by the tenant of microwave ovens and Underwriters’ Laboratory approved
equipment for brewing coffee, tea, hot chocolate, and similar beverages will be
permitted, provided that such use is in accordance with all applicable federal,
state, and city laws, codes, ordinances, rules, and regulations.
5. No tenant will employ any person or persons other than the cleaning service
of Landlord for the purpose of cleaning the Premises, unless otherwise agreed to
by Landlord in writing. Except with the written consent of Landlord, no person
or persons other than those approved by Landlord will be permitted to enter the
Building for the purpose of cleaning it. No tenant will cause any

 



--------------------------------------------------------------------------------



 



unnecessary labor by reason of such tenant’s carelessness or indifference in the
preservation of good order and cleanliness. Should Tenant’s actions result in
any increased expense for any required cleaning, Landlord reserves the right to
assess Tenant for such expenses.
6. The toilet rooms, toilets, urinals, washbowls and other plumbing fixtures
will not be used for any purposes other than those for which they were
constructed, and no sweepings, rubbish, rags, or other foreign substances will
be thrown in such plumbing fixtures. All damages resulting from any misuse of
the fixtures will be borne by the tenant who, or whose servants, employees,
agents, visitors, or licensees caused the same.
7. No tenant, or tenant’s invitees or licensees will in any way deface any part
of the Premises or the Building of which they form a part. In those portions of
the Premises where carpet has been provided directly or indirectly by Landlord,
Tenant will at its own expense install and maintain pads to protect the carpet
under all furniture having casters other than carpet casters.
8. No tenant will alter, change, replace or rekey any lock or install a new lock
or a knocker on any door of the Premises. Landlord, its agents, or employees
will retain a pass (master) key to all door locks on the Premises. Any new door
locks required by Tenant or any change in keying of existing locks will be
installed or changed by Landlord following tenant’s written request to Landlord
and will be at Tenant’s expense. All new locks and rekeyed locks will remain
operable by Landlord’s pass (master) key. Landlord will furnish each tenant,
free of charge, with two (2) keys to each suite entry door lock on the Premises.
Landlord will have the right to collect a reasonable charge for additional keys
and cards requested by any tenant. Each tenant, upon termination of its tenancy,
will deliver to Landlord all keys and access cards for the Premises and Building
that have been furnished to such tenant.
9. Any elevator within the Building will be available for use by all tenants in
the Building during the hours and pursuant to such procedures as Landlord may
determine from time to time. The persons employed to move Tenant’s equipment,
material, furniture, or other property in or out of the Building must be
acceptable to Landlord. The moving company must be a locally recognized
professional mover, whose primary business is the performing of relocation
services, and must be bonded and fully insured. A certificate or other
verification of such insurance must be received and approved by Landlord prior
to the start of any moving operations. Insurance must be sufficient, in
Landlord’s sole opinion, to cover all personal liability, theft or damage to the
Project, including but not limited to floor coverings, doors, walls, elevators,
stairs, foliage, and landscaping. Special care must be taken to prevent damage
to foliage and landscaping during adverse weather. All moving operations will be
conducted at such times and in such a manner as Landlord will direct, and all
moving will take place during non-business hours unless Landlord agrees in
writing otherwise. Tenant will be responsible for the provision of building
security during all moving operations, and will be liable for all losses and
damages sustained by any party as a result of the failure to supply adequate
security. Landlord will have the right to prescribe the weight, size, and
position of all equipment, materials, furniture, or other property brought into
the Building. Heavy objects will, if considered necessary by Landlord, stand on
wood strips of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such property from
any cause, and all damage done to the Building by moving or maintaining such
property will be repaired at the expense of Tenant. Landlord reserves the right
to inspect all such property to be

 



--------------------------------------------------------------------------------



 



brought into the Building Lease of which these rules and regulations are a part.
Supplies, goods, materials, packages, furniture, and all other items of every
kind delivered to or taken from the Premises will be delivered or removed
through the entrance and route designated by Landlord and Landlord will not be
responsible for the loss or damage of any such property.
10. No tenant will use or keep in the Premises or the Building kerosene,
gasoline, or inflammable or combustible or explosive fluid or material or
chemical substance other than limited quantities or such materials or substances
reasonably necessary for the operation or maintenance of office equipment or
limited quantities of cleaning fluids and solvents required by tenant’s normal
operations in the Premises, which shall be stored in accordance with applicable
law. Without Landlord’’ written approval, no tenant will use any method of
heating or air conditioning other than that supplied by Landlord. No tenant will
use or keep or permit to be used or kept any foul or noxious gas or substance in
the Premises.
11. Tenant shall not, prior to or during the Term, either directly or
indirectly, employ or permit the employment of any contractor, mover, mechanic
or laborer, or permit any materials in the Premises, if the use of such
contractor, mover, mechanic or laborer or such materials would, in Landlord’s
opinion, create any difficulty, strike or jurisdictional dispute with other
contractors, movers, mechanics or laborers engaged by Landlord, tenants, or
others, or would in any disturb the construction, maintenance, cleaning, repair,
management, security or operation of the Building, Project or any part thereof.
Any tenant, upon demand by Landlord shall cause all contractors, movers,
mechanics, laborers or materials causing such interference, difficulty or
conflict to leave or be removed from the Project immediately.
12. Landlord will have the right to prohibit any advertising by Tenant
mentioning the Building that, in Landlord’s reasonable opinion, tends to impair
the reputation of the Building or its desirability as a building for offices,
and upon written notice from Landlord, tenant will refrain from or discontinue
such advertising.
13. Tenant will not bring any animals (except “Seeing Eye” dogs) or birds into
the Building, and will not permit bicycles or other vehicles inside or on the
sidewalks outside the Building except in areas designated from time to time by
Landlord for such purposes.
14. All persons entering or leaving the Building between the hours of 6 p.m. and
7 a.m. Monday through Friday, and at all hours on Saturdays, Sundays, and
holidays will comply with such off-hour regulations as Landlord may establish
and modify from time to time. No entry door to the Building may be propped in an
open position during those hours that the Building is secured and the Building
entrance doors are locked. Landlord reserves the right to limit reasonably or
restrict access to the building during such time periods.
15. Each tenant will store all its trash and garbage within its Premises. No
liquids will be place in trashcans. No material will be placed in the trash
boxes or receptacles if such material is of such nature that it may not be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage without being in violation of any law or ordinance governing
such disposal. All garbage and refuse disposal will be made only through
entryways and elevators provided for such purposes and at such times as Landlord
designates. Removal of any furniture or

 



--------------------------------------------------------------------------------



 



furnishings, large equipment, packing crates, packing materials, and boxes will
be the responsibility of each tenant and such items may not be disposed of in
the Building trash receptacles nor will they be removed by the Building’s
janitorial service, except at Landlord’s sole option and at the tenant’s
expense. No furniture, appliances, equipment, or flammable products of any type
may be disposed of in the Building receptacles. Upon tenant’s vacancy, tenant
will be responsible for the removal of all trash, belongings, furnishings,
files, etc.; such items will not be placed in the Building’s receptacles.
16. Canvassing, peddling, soliciting, and distributing handbills or any other
written materials in the Building are prohibited, and each tenant will cooperate
to prevent the same.
17. The requirements of the tenants will be attended to only upon application by
written, personal, or telephone notice at the office of the Building. Employees
of Landlord or Landlord’s agent will not perform any work or do anything outside
of their regular duties unless under special instructions from Landlord.
18. A directory of the Building will be provided for the display of the name and
location of tenants only. All entries on the Building directory display will
conform to standards and style set by Landlord in its sole discretion. Space on
any exterior signage will be provided in Landlord’s sole discretion. No tenant
will have any right to the use of any exterior sign.
19. Tenant will not conduct itself in any manner that is inconsistent with the
character of the Building, as a first quality building or that will impair the
comfort and convenience of other tenants in the Building. Tenant will not allow
and/or make improper noises or disturbances of any kind. Tenant will not allow
and/or will not sing, play or operate any musical instrument, radio or
television without consent of Landlord, or otherwise do anything to disturb
other tenants or tend to injure the reputation of the Building.
20. In order to insure proper use and care of the Building and/or Premises,
Tenant shall not:

(a)   mark or defile elevators, water-closets, toilet rooms, walls, windows,
doors or any other part of the Building and/or Premises;

(b)   place anything on the outside of the Building, including roof setbacks,
window ledges and other projections, or drop anything from the windows,
stairways or parapets, or place trash or other matter in the halls, stairways,
elevators or light wells of the Building;

(c)   cover or obstruct any window, skylight, door or transom that admits light;
  (d)   interfere with the heating or cooling apparatus;   (e)   leave rooms
without locking doors, stopping all office machines and extinguishing all
lights;   (f)   use any electric heating device without prior written permission
by Landlord;

(g)   install call boxes, or any kind of wire in or on the Building without
Landlord’s prior written consent and direction;

(h)   manufacture any commodity or prepare or dispense any foods or beverages,
tobacco, drugs, flowers or other commodities or articles without the prior
written consent of Landlord;

(i) secure duplicate keys for rooms or toilets, except from Landlord;

(j)   place any weights in any portion of the Building beyond the safe carrying
capacity of the structure;

(k) place door mats in public corridors without prior written consent of
Landlord, and/or,


 



--------------------------------------------------------------------------------



 



(m) allow the use of rooms within the Premises as sleeping apartments.
21. Tenant (including tenant’s employees, agents, invitees, and visitors) will
use the parking spaces solely for the purpose of parking passenger model cars,
small vans, and small trucks and will comply in all respects with any rules and
regulations that may be promulgated by Landlord from time to time with respect
to the parking areas. The parking areas will not be used by Tenant, its agents,
or employees, for overnight parking of vehicles, except with Landlord’s prior
consent. Tenant will ensure that any vehicle parked in any of the parking spaces
will be kept in proper repair and will not leak oil, grease, gasoline, or any
other fluids. If any of the parking spaces are at any time used (a) for any
purpose other than parking as provided above; (b) in any way or manner
reasonable objectionable to Landlord; or (c) by Tenant after default by Tenant
under the Lease, Landlord, in addition to any other rights otherwise available
to Landlord, may consider such default an event of default under the Lease.
22. No act or thing done or committed to be done by Landlord or Landlord’s agent
during the term of the Lease in connection with the enforcement of these rules
and regulations will constitute an eviction by Landlord of any tenant nor will
it be deemed an acceptance of surrender of the Premises by any tenant, and no
agreement to accept such termination or surrender will be valid unless in a
writing signed by Landlord. The delivery of keys to any employee or agent of
Landlord will not operate as a termination of the Lease or a surrender of the
Premises unless such delivery of keys is done in connection with a written
instrument executed by Landlord approving the termination or surrender.
23. Neither Tenant, nor any of its sublessees or permitted assigns, nor any
agents or employees of Tenant or its sublessees or permitted assigns, nor other
person or entity will under any circumstances allow entry onto the Premises by
(i) any inmates of any prison or other correctional facility, (ii) any
in-patients of any psychiatric facility, (iii) any person who is physically
restrained (e.g., by handcuffs, shackles, straight jackets or under guard) at
the time he or she enters the Premises, or (iv) any other person who is in the
custody of any governmental authority.
24. In these Rules and Regulations, the term “tenant” includes the employees,
agents, invitees, and licensees of Tenant and others permitted by Tenant to use
or occupy the Premises.
25. Landlord may waive any one or more of these Rules and Regulations for the
benefit of a particular tenant or tenants, but no such waiver by Landlord will
be construed as a waiver of such Rules and Regulations in favor of any other
tenant or tenants, nor prevent Landlord from enforcing any such Rules and
Regulations against any or all of the tenants of the Building after such waiver.
26. These Rules and Regulations are in addition to, and will not be construed to
modify or amend, in whole or in part, the terms, covenants, agreements, and
conditions of the Lease.
27. Landlord shall have the right to make such other and further reasonable
rules and regulations as in the judgment of Landlord, may from time to time be
needful for the safety, appearance, care and cleanliness of the Building for the
preservation of good order therein. Landlord shall not be responsible to Tenant
for any violation of rules and regulations by other tenants.

 